EXHIBIT 10(u)

 

April 18, 2002

 

 

Mr. William H. Heyman

1111 Park Avenue, Apt. 9C

New York, NY  10128

 

Dear Bill:

 

It is my pleasure to provide you with this letter to confirm our offer for the
position of Executive Vice President – Chief Investment Officer reporting
directly to me.  I am very excited about the future of The St. Paul, and your
leadership and experience will be invaluable in building a successful company.

 

Your employment terms and total compensation package will consist of the
following (effective on the first day of employment):

 

Term

 

The term of this agreement shall be three (3) years from the first day of
employment.

 

 

 

Base Salary

 

$500,000 per annum

 

 

 

Annual Incentives

 

You will be paid a bonus for 2002 of at least $500,000 in February of 2003, if
you are actively employed by The St. Paul at that time.  For subsequent years
commencing with 2003, the annual target opportunity for this position will be
100% of base salary.

 

 

 

Initial Stock Option
Award

 

In recognition of joining The St. Paul, you will receive a grant of 200,000
stock options on the first day of employment.  The grants will be non-qualified
stock options, will have a grant price equal to the closing price of The St.
Paul Companies common stock on the initial date of your employment, and will
have a ten-year expiration period and four-year pro-rata (i.e., 50,000 options
per year) vesting provision.  You will be responsible for all applicable taxes. 
The options will include a “reload” feature.

 

 

 

Stock Options

 

For each year of the term commencing with 2003, you will also be eligible for an
annual stock option grant each year of your employment with The St. Paul.  These
options will be similar in terms and conditions to the options you receive as
part of your initial stock option award.

 

 

 

Executive Tax and
Financial Planning

 

You will be eligible for a first year allowance for 2002 of $15,000 and an
annual allowance of $11,000 thereafter in tax and financial planning services
(subject to subsequent change in benefit programs as discussed below).

 

 

 

Executive Savings Plus

 

You will be eligible for a non-qualified deferred compensation plan that allows
executives to save money on a tax-deferred basis above IRS imposed limits for
401(k) plans (subject to subsequent change in benefit programs as discussed
below).

 

 

 

Change in Control

 

As a key employee, you will be eligible as a Tier One participant in the Amended
and Restated Special Severance Policy which provides a lump-sum separation
payment equal to three times the sum of your base salary and target annual
incentive if your employment is terminated without cause or for “good reason” in
a two year period following a change in control.  A copy of the plan is enclosed
herewith.

 

--------------------------------------------------------------------------------


 

Severance Plan

 

If you are terminated without “cause” or voluntarily terminate your employment
for “good reason” as defined before the end of the Term, you will be entitled to
a severance payment within ten (10) business days following the date of
termination equal to the greater of (i) the sum of (a) salary payable through
the remainder of the Term (at your then current salary level) and (b) the amount
of your target bonus pro-rated for the remainder of the Term, or (ii) the sum of
your base salary and annual target bonus, and continuation of coverage under
medical and dental plans for one year following termination.  All stock options
and restricted stock awards granted more than one year before termination will
vest.  Stock options will be eligible for exercise for up to three years from
termination.

 

 

 

 

 

For purposes of this paragraph, “cause” means (A) your willful and continued
failure to perform substantially your duties with The St. Paul (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for substantial performance is delivered to you which
specifically identifies the manner in which you have not substantially performed
your duties, or (B) your willful engagement in illegal conduct or gross
misconduct which is demonstrably and materially injurious to The St. Paul or its
affiliates.  In addition, “good reason” means (A) any material and adverse
change in your duties or responsibilities with The St. Paul or a material and
adverse change in your titles or offices with The St. Paul; (B) any reduction in
your rate of annual base salary or annual target bonus opportunity; or (C) any
requirement of The St. Paul that you be based anywhere more than thirty (30)
miles from your office in either New York City or St. Paul.

 

 

 

Miscellaneous

 

In addition to the foregoing, you will be entitled to all changes in
compensation structure (i.e., annual incentive targets), benefits and
perquisites which are applicable to other senior executives of similar rank. 
The benefits applicable to senior executives are currently being reviewed in
connection with a comprehensive review of all employee benefit plans.  In the
event of any changes in such benefit plans, you will be extended the same
benefits applicable to other senior executives of similar rank.  You will also
be entitled to first class air travel.

 

If you have any questions at any time, please give me a call at 651-310-5656.

 

Sincerely,

 

 

Jay S. Fishman

 

Jay S. Fishman

Chairman & CEO

 

 

Accepted:

 

 

William H. Heyman

 

William H. Heyman

Date: April 18, 2002

 

--------------------------------------------------------------------------------